MARK A. BECK, Employee Below, Appellant,
v.
THE WALTON CORPORATION, Employer Below, Appellee.
No. 265, 2009, C.A. No. 08A-05-001.
Supreme Court of Delaware.
Submitted: September 2, 2009.
Decided: September 4, 2009.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 4th day of September 2009, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its decision dated May 8, 2009.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.